Case 2:20-cv-01034-JCM-DJA Document 1-8 Filed 06/10/20 Page 1 of 4




                  EXHIBIT 7
       Screen-print of the web page
https://www.techworm.net/2020/04/torre
  nt-site-yts-piracy-lawsuit-online.html
5/27/2020                                Torrent Site YTS To Pay
                        Case 2:20-cv-01034-JCM-DJA               Million Dollars1-8
                                                              Document          in Piracy Settlements
                                                                                        Filed         But Remain Page
                                                                                                 06/10/20        Online 2 of 4


    Torrent Site YTS To Pay Million Dollars In
    Piracy Settlements But Remain Online
    By Kavvitaa S Iyer ­ April 25, 2020




    YTS, one of the most popular and largest visited torrent site on the Internet, has ‘settled’
    yet another piracy lawsuit by agreeing to a consent judgment totaling $1,050,000 in
    damages, reports TorrentFreak.


    The lawsuit against YTS has been ﬁled by a group of seven related movie companies
    which includes Venice PI LLC, MON LLC, Millennium Funding Inc., Bodyguard
    Productions Inc., TBV Productions LLC, UN4 Productions Inc., and Hunter Killer
    Productions Inc.


    Usually, when copyright holders ﬁle a lawsuit against pirate sites, their main mission is to
    shut them down permanently; however, some of those cases go into prolonged legal
    battles.


    However, in the case of YTS, the torrent website has been allowed to stay online as long
    as it paid damages to the seven movie companies and ensured that their ﬁlms were not
    listed at the torrent site.




https://www.techworm.net/2020/04/torrent-site-yts-piracy-lawsuit-online.html                                                     1/3
5/27/2020                               Torrent Site YTS To Pay
                       Case 2:20-cv-01034-JCM-DJA               Million Dollars1-8
                                                             Document          in Piracy Settlements
                                                                                       Filed         But Remain Page
                                                                                                06/10/20        Online 3 of 4




    This settlement method previously became public when Kerry Culpepper, an attorney
    from Hawaii, who works for Millennium Films, Voltage Pictures, and several of its
    daughter companies struck a deal between YTS and other movie companies.


    According to the consent judgment signed at the Hawaii federal court a few days ago,
    YTS operator and an associated business have agreed to pay $150,000 to each
    company, which amounts to a total of $1,050,000 in damages.


    The consent judgment lists a person named Senthil Vĳay Segaran and the company
    Techmodo as the YTS operators. Segaran is the same person who in the past had agreed
    to remove several torrents linking to Millenium and Voltage Films’ movies from YTS.


    Besides paying over $1 million in piracy damages, the judgment also prevents YTS’s
    operator from distributing and/or promoting torrent ﬁles related to the seven movie
    companies.



        Also Read­ Best Free Movie Download Websites



    While YTS has removed the relevant movie torrents from the site, it continues to operate
    online as usual.


    Nothing seems to have changed, as YTS still has hundreds of other pirated movies listed
    online. However, the site’s users continue to remain at risk of being sued although no new
    lawsuits have been ﬁled in recent weeks.




    Here is a copy of the consent judgment, signed by the YTS operator and the seven movie
    companies.




https://www.techworm.net/2020/04/torrent-site-yts-piracy-lawsuit-online.html                                                    2/3
5/27/2020                               Torrent Site YTS To Pay
                       Case 2:20-cv-01034-JCM-DJA               Million Dollars1-8
                                                             Document          in Piracy Settlements
                                                                                       Filed         But Remain Page
                                                                                                06/10/20        Online 4 of 4




https://www.techworm.net/2020/04/torrent-site-yts-piracy-lawsuit-online.html                                                    3/3
